DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HILDRETH et al. (US 2017/0278304 A1) hereinafter referred to as HILDRETH.

As per claim 12, HILDRETH teaches an electronic system portable by a user (HILDRETH [0026]) comprising: 
a device worn by the user, wherein the device comprises a display configured to render a virtual object and comprises one or more sensors configured to capture a headpose of the user wearing the device and information of a scene comprising one or more physical objects, the information of the scene comprising depth information indicating distances between the device and the one or more physical objects (HILDRETH e.g. control unit 106 also accepts and processes data received from sensor 107 for the tracking of a pose of HMO 100, para [0026); e.g. VR engine 122 determines a spatial relationship between a user of the HMO (e.g., user 202 of HMO 204), determining the spatial relationship may be based, in part, on whether user 202 is touching a physical object, a distance between the user 202 and the physical object, a hand gesture of the user 202, and/or one or more past models of the physical environment 200, para [0043)-[0044); e.g. the distance between the user and the physical object may be determined based on data from one or more sensors and/or cameras included in the HMO 100. For example, HMO 100 may determine the distance between the user and one or more physical objects based on one or more of visual images 103, depth information 105, and/or data provided by sensor 107, para [0052]; para [0038]); 
a hand meshing component configured to execute computer executable instructions to detect a hand in the scene and compute a hand mesh of the detected hand and update the hand mesh in real time as the head pose changes and/or the hand moves (HILDRETH e.g. the hand 210 is classified by the VR engine 122 as a foreground object within the depth image 302, from which an alpha mask 306 is produced) and 
an application configured to execute computer executable instructions to render the virtual object in the scene, wherein the application receives, from the hand meshing component, the hand mesh and portions of the virtual object that is occluded by the hand (HILDRETH [0039] e.g. A portion of the visual image 304 corresponding to the hand is mapped onto the 30 mesh to generate the segmented image 308); only parts of the desk/table 212 that are within reach of the user 202 may appear in the combined image 516 so as reduce the occlusion of the virtual image and [0047)-[0050); [00561).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HILDRETH, in view of Bradski et al. (US 2019/0094981 A1) (hereinafter Bradski).As per claim 1, HILDRETH teaches a method of operating a computing system to reconstruct a hand for dynamically occluding a virtual object (HILDRETH [0038]-[00391), the method comprising: 
capturing information of the scene from a device worn by a user, the device comprising one or more sensors, the information of the scene comprising depth information indicating (HILDRETH, VR engine 122 determines a spatial relationship between a user of the HMO (e.g., user 202 of HMO 204) and one or more physical objects (e.g., desk/table 212, keyboard 214, and monitor 216) included in the physical environment 200 based on the depth information 105);
detecting whether the physical objects in the scene comprises a hand (HILDRETH e.g. the VR engine 122 may generate a 3D mesh of the detected foreground object (e.g., hand 210), [0039]); when the hand is detected, computing a model of the hand based, at least in part, on the information of the scene (HILDRETH e.g. depth information 105 may be derived from the visual images 103 themselves through use of one or more model-based tracking algorithms (e.g., SLAM algorithms). For example, the segmented image may include a hand 210 of the user, para [0036), para [0038)-(0039)); 
masking, with the model of the hand, the depth information indicating the distances between the device worn by the user and the physical objects in the scene (HILDRETH e.g. the hand 210 is classified by the VR engine 122 as a foreground object within the depth image 302, from which an alpha mask 306 is produced. As shown, segmented image 308 includes image data of only the hand 210. Thus, the hand has been segmented from other physical objects included in the visual image 304 ... the VR engine 122 may generate a 3D mesh of the detected foreground object (e.g., hand 210), (0038)-[0039)) 
computing a hand mesh based on the depth information masked to the model of the hand, the computing comprising updating the hand mesh in real time as relative locations between the device and the hand change (HILDRETH e.g. the VR engine 122 may generate a 3D mesh of the detected foreground object (e.g., hand 210), para [0039); e.g. the hand 210 and the keyboard 214 are then mapped onto the 3D mesh to generate the (adjusted) segmented image 514, para [0049); para [0056]); and 
supplying the hand mesh to the application such that the application renders portions of the virtual object not occluded by the hand mesh (HILDRETH e.g. A portion of the visual image 304 corresponding to the hand 210 is then mapped onto the 3D mesh to generate the segmented image 308, para [0039); e.g. when VR engine 122 recognizes that the user 202 is touching the desk/table 212, only parts of the desk/table 212 that are within reach of the user 202 may appear in the combined image 516 so as reduce the occlusion of the virtual image ... the VR engine 122 may adjust a transparency of the user hand 210 and/or keyboard 214 when overlaying the segmented image 514 onto the virtual image, such that the virtual image is not fully occluded by the segmented image 514, para [0047)-(0050); para (0056)). 
HILDRETH fails to teach receiving a query from an application rendering a virtual object in a scene for data related to a hand in the scene.
However, Bradski, in an analogous art, teaches receiving a query from an application rendering a virtual object in a scene for data related to a hand in the scene (Bradski [0932), [0924), [1397]). It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to have modified the system of HILDRETH by including receiving a query from an application rendering a virtual object in a scene for data related to a hand in the scene as taught by Bradski in order to provide training on identity of segmented objects and the world (Bradski, [0932)).Regarding claim 2. The method of claim 1, wherein: the model of the hand comprises a plurality (Bradski teaches the model of the hand comprises a plurality of key-points of the hand indicating points on segments of the hand (para (1192)-(1194); para (1186)-(1191)). It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to have modified the system of HILDRETH by including the model of the hand comprises a plurality of key-points of the hand indicating points on segments of the hand as taught by Bradski in order to identify the different parts of the hand for the different points in the mapping (Bradski, para (1194]).Regarding claim 3. The method of claim 2, wherein: at least a portion of the plurality of key-points of the hand correspond to joints of the hand and tips of fingers of the hand. (Bradski (1192)-(1194); [1186)-(1191)).Regarding claim 4. The method of claim 2, wherein: the method further comprises determining an outline of the hand based on the plurality of key-points; and masking, with the model of the hand, the depth information indicating the distances between the device worn by the user and the physical objects in the scene, wherein masking the depth information comprises: filtering out the depth information that is outside the outline of the model of the hand; and generating a depth image of the hand based, at least in part, on the filtered depth information, the depth image comprising a plurality of pixels, each pixel indicating a distance to a point of the hand. (Bradski teaches wherein: the method further comprises determining an outline of the hand based on the plurality of key -points (para [1192)-(1194); para [1186)-(1191)); and masking, with the model of the hand, the depth information indicating the distances between the device worn by the user and the physical objects in the scene, wherein masking the depth information comprises (para [1186) -(1191)): filtering out the depth information that is outside the outline of the model of the hand (para (1186)-(1191)); and generating a depth image of the hand based, at least in part, on the filtered depth information, the depth image comprising a plurality of pixels, each pixel indicating a distance to a point of the hand (para (1186)-(1191 )).Regarding claim 5. The method of claim 4, wherein filtering out the depth information that is outside the outline of the model of the hand comprises removes depth information associated with the physical objects in the scene. (Bradski [1186)-(1191))Regarding claim 6. The method of claim 2, wherein: masking, with the model of the hand, the depth information indicating the distances between the device worn by the user and the physical objects in the scene comprises: associating portions of the depth image to hand segments; (HILDRETH [0038)-(0039), [004 7)-[0049)) and updating the hand mesh in real time comprises selectively updating portions of the hand mesh representing a proper subset of the hand segments. (HILDRETH [0038)-(0039), [004 7)-[0049]).Regarding claim 7. The method of claim 6, further comprises: filling holes in the depth image before computing the hand mesh. (Bradski (0624), [0796), [0948), [1187)). 
Regarding claim 8. The method of claim 7, wherein filling holes in the depth image comprises: generating stereo depth information from a stereo camera of the device, the stereo depth information corresponding to regions of the holes in the depth image. (Bradski (0796), (0821), [0948), [1187))Regarding claim 9. The method of claim 7, wherein filling holes in the depth image comprises: accessing surface information from a 3D model of a hand, the surface information corresponding to regions of the holes in the depth image. (Bradski (0796), (0948), (11871)Regarding claim 10. The method of claim 1, wherein computing the hand mesh based on the depth information masked to the model of the hand comprises: predicting a latency n from the query received at time t from the application rendering the virtual object in the scene for the data related to a hand in the scene; (Bradski (0576)-(0578), (0624), (0984)-(0988)); predicting a hand pose at a time of the query time t plus the latency n; and distorting the hand mesh with the predicted pose at the time of the query time t plus the latency n. (Bradski [0576)-(0578), (0624), (0984)-(09881)Regarding claim 11. The method of claim 1, wherein the depth information indicating the distances between the device worn by the user and the physical objects in the scene comprises a sequence of depth images at a frame rate of at least 30 frames per second. (Bradski (0248), (0576)-(0578), (0984)-(09881)Regarding claim 13,  HILDRETH fails to teach the portable electronic system of claim 12, wherein: the hand meshing component is configured to compute a hand mesh by: identifying key-points on the hand; computing segments between the key-points; selecting, from the depth information, information based on proximity to one or more of the computed segments; and 
However Bradski teaches wherein: the hand meshing component is configured to compute a hand mesh by: identifying key-points on the hand (Bradski (1192)-(1194); para (0624), (1186)-(1191)); computing segments between the key-points; selecting, from the depth information, information based on proximity to one or more of the computed segments (Bradski (1192)-(1194); para (1186)-(11911); and computing a mesh representing at least a portion of the hand mesh based on the selected depth information (Bradski (1192)-(1194); [0624), (1186)-(11911). It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to have modified the system of HILDRETH by including the hand meshing component is configured to compute a hand mesh by: identifying key-points on the hand; computing segments between the key-points; selecting, from the depth information, information based on proximity to one or more of the computed segments and computing a mesh representing at least a portion of the hand mesh based on the selected depth information as taught by Bradski in order to identify the different parts of the hand for the different points in the mapping (Bradski, (1194)).Regarding claim 14. The portable electronic system of claim 13, wherein: the depth information comprises a plurality of pixels, each of the plurality of pixels representing a distance to an object in the scene; (Bradski (1192)-(1194); (1186)-(1191)) and computing the mesh comprises grouping adjacent pixels representing a difference in distance less than a threshold. (Bradski (1192)-(1194); para (0624), (1186)-(11911)(HILDRETH (0038)-(0039), (0047)-(00501), and the method comprises: 
capturing information of a scene with the at least one sensor, the information of the scene comprising depth information indicating distances to physical objects in the scene (HILDRETH e.g., user 202 of HMO 204) and one or more physical objects (e.g., desk/table 212, keyboard 214, and monitor 216) included in the physical environment 200 based on the depth information 105. As will be discussed in more detail below, determining the spatial relationship may be based, in part, on whether user 202 is touching a physical object, a distance between the user 202 and the physical object, a hand gesture of the user 202, and/or one or more past models of the physical environment 200, para (0043)-(0044); e.g. the distance between the user and the physical object may be determined based on data from one or more sensors and/or cameras included in the HMO 100. For example, HMO 100 may determine the distance between the user and one or more physical objects based on one or more of visual images 103, depth information 105, and/or data provided by sensor 107, para (0052); para (00381); 
with the at least one processor: processing the captured information to detect a hand in the scene (HILDRETH [0038)-(0039), (0049)). 
HILDRETH fails to teach compute points on the hand; selecting, based on proximity to the computed points on the hand, a subset of the depth information; and computing a representation of the hand based on the selected depth information, wherein the representation of the hand indicates surfaces of the hand.
(Bradski [1192]-(1194]; (0624], [1186]-(1191]); selecting, based on proximity to the computed points on the hand, a subset of the depth information (Bradski [1192]-(1194]; para [0624], [1186]-[1191]); and computing a representation of the hand based on the selected depth information, wherein the representation of the hand indicates surfaces of the hand (Bradski [1192]-[1194]; para [0624] [1186]-(1191]). It would have been obvious to one of ordinary skill in the art to have modified the system of HILDRETH by including teaches compute points on the hand; selecting, based on proximity to the computed points on the hand, a subset of the depth information; and computing a representation of the hand based on the selected depth information, wherein the representation of the hand indicates surfaces of the hand as taught by Bradski because the modification would identify the different parts of the hand for the different points in the mapping (Bradski, [1194]).Regarding claim 16, HILDRETH teaches further comprising: storing the computed representation of the hand (HILDRETH [0047]-[00501); and successively processing captured information to update the stored representation of the hand (HILDRETH [0047]-[0050], [0056]). Regarding claim 17, HILDRETH teaches wherein: computing the representation of the hand comprises: computing, based on the captured information, one or more parameters of motion of the hand (HILDRETH [0047]-[0050]), but further teaches projecting, based on the one or more parameters of motion, a position of the hand at a future time, determined based on a latency associated with rendering a virtual object using the computed representation of the hand; and 
However, Bradski, in an analogous art, teaches projecting, based on the one or more parameters of motion, a position of the hand at a future time, determined based on a latency associated with rendering a virtual object using the computed representation of the hand 
(Bradski [0576]-(0578], [0984]-(0988]); and morphing the computed representation of the hand to represent the hand in the projected position (Bradski [0576]-(0578], [0984]-(0988]). It would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to have modified the system of Hildreth by including projecting, based on the one or more parameters of motion, a position of the hand at a future time, determined based on a latency associated with rendering a virtual object using the computed representation of the hand; and morphing the computed representation of the hand to represent the hand in the projected position as taught by Bradski because the modification would smooth out and/or predictively correct for delays and/or timing inconsistencies in the display process (Bradski, para [0984]). Regarding claim 18, Hildreth teaches further comprising: rendering a selected portion of the virtual object based on the representation of the hand, wherein the selected portion represents portions of the virtual object not occluded by the hand (Hildreth (0038]-[0039], [0047]­[0050]). Regarding claim 19, Bradski teaches wherein: the depth information comprises a depth map comprising a plurality of pixels, each representing a distance (Bradski [1192]-[1194]; para [1186]-(1191]); computing the representation of the hand based on the selected depth information comprises identifying groups of pixels representing surface segments (Bradski [1192]-[1194]; para [1186]-(1191 ]). Regarding claim 20, Magic Leap teaches wherein: computing the representation of the hand comprises defining a mesh representing the hand based on the identified groups of pixels (Bradski [1192]-(1194]; para [0624], [1186]-(1191]).Regarding claim 21, Bradski teaches wherein: defining the mesh comprises identifying triangular regions corresponding to the identified surface segments (Bradski [0567], [0624], [0837]-[0839]. [1186]-[1194]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20160148433 A1 systems and methods for acquiring and applying a depth determination of an environment in e.g., various augmented reality applications. A user may passively or actively scan a device (e.g., a tablet device, a mobile phone device, etc.) about the environment acquiring depth data for various regions. The system may integrate these scans into an internal three-dimensional model. This model may then be used in conjunction with subsequent data acquisitions to determine a device's location and orientation within the environment with high fidelity. In some embodiments, these determinations may be accomplished in real-time or near-real-time. Using the high-fidelity orientation and position determination, various augmented reality applications may then be possible using the same device used to acquire the depth data or a new device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            4/10/2021